Title: Commissioners of the Sinking Fund to Congress, 5 February 1806 (Abstract)
From: Commissioners of the Sinking Fund
To: Congress


                    § Commissioners of the Sinking Fund to Congress. 5 February 1806, Washington. “The Commissioners of the Sinking Fund, respectfully report to Congress, as follows—
                    “That the measures which have been authorized by the Board, subsequent to their Report of 5th of February 1805, so far as the same have been completed, are fully detailed in the Report of the Secretary of the Treasury to this Board, dated the fourth day of the present month, and in the statements therein referred to, which are herewith transmitted & prayed to be received as part of this Report.”
                